  Case 3:21-cv-01077-G Document 22 Filed 07/26/21         Page 1 of 10 PageID 401



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TWIN CITY FIRE INSURANCE                    )
COMPANY,                                    )
                                            )
             Plaintiff,                     )            CIVIL ACTION NO.
                                            )
VS.                                         )            3:21-CV-1077-G
                                            )
JEFFREY W. CARPENTER,                       )
                                            )
             Defendant.                     )




                    MEMORANDUM OPINION AND ORDER


      Before the court is the Rule 12(b)(1) motion to dismiss Twin City Fire

Insurance (“Twin City”)’s complaint filed by the defendant Jeffrey W. Carpenter

(“Carpenter”). See Jeff Carpenter’s Motion to Dismiss Complaint for Declaratory

Relief and Brief in Support (“Motion”) (docket entry 8). For the reasons set forth

below, the motion is granted.

                                 I. BACKGROUND

      Carpenter sued Twin City’s insureds in Texas state court on March 13, 2008.

See Motion at 4. Twin City paid the defense costs “subject to a full reservation of



                                          -1-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21           Page 2 of 10 PageID 402



rights that included the right to deny indemnity coverage . . . [and] all other rights

and defenses available under the Policy and applicable law.” Complaint (docket

entry 1) at 5. The litigation carried on for several years. Carpenter tendered a

purported “Stowers demand” on February 11, 2016. See Motion at 4; Complaint at 5.

Twin City rejected the offer, and the case went to trial.

      The case was tried in January of 2018. Complaint at 5. Carpenter prevailed,

and final judgment was entered in his favor along with a damages award of

$928,020.76 and $820,818.00 in attorneys’ fees. See id. at 6. Twin City’s insureds

then filed appeals to the intermediate appeals court and eventually the Texas

Supreme Court. See id.; Motion at 6. Twin City continued to fund the litigation.

The Texas Supreme Court denied the petition for review and later denied a motion

for rehearing on March 5, 2021, ending the appeals process. See Motion at 6.

      On April 30, 2021, the trial court entered a “turnover order” stating

“Carpenter is entitled to the right to have liquidated all common law causes of action

Judgment Debtors may own under G.A. Stowers Furniture Co. v. American Indemnity

Co., 15 S.W.2d 544 (Tex. Comm’n App. 1929) and its progeny, to see if they might

satisfy, in whole or in part, the judgment in this case.”1 Complaint at 6-7. The




      1
              Under Texas law, this is the cause of action available to insureds against
insurers for breaching their “Stowers duty to exercise ordinary care when settling a
third-party claim against its insured.” Michol O’Connor, O’Connor’s Texas Causes of
Action 384 (2018).

                                           -2-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21           Page 3 of 10 PageID 403



turnover order also granted Carpenter rights to certain documents and related

information. See Motion at 8. Twin City has not given Carpenter any documents up

to this point. See id. at 9.

       Twin City instead filed this action for a declaratory judgment on May 12,

2021. The complaint alleges that the insured must have been entitled to coverage

under the policy in order to succeed in a Stowers action and requests that the court

declare Carpenter’s original claim against the insureds was never covered under the

policy. See Complaint at 7. Carpenter subsequently filed the instant motion to

dismiss on June 3, 2021, asking the court, in its discretion, not to hear the case. See

Motion at 2, 9, 12. Twin City responded on June 17, 2021. See Twin City Fire

Insurance Company’s Response to Jeffrey Carpenter’s Motion to Dismiss

(“Response”) (docket entry 11). Carpenter replied on July 1, 2021. See Reply in

Support of Jeff Carpenter’s Motion to Dismiss Complaint for Declaratory Relief

(“Reply”) (docket entry 13). The motion is therefore fully briefed and ripe for

decision.

                                     II. ANALYSIS

       Courts in the Fifth Circuit consider three questions when deciding whether to

dismiss a declaratory relief action: (1) whether the claim is justiciable; (2) whether

the district court has the authority to grant declaratory relief; and (3) whether to

exercise its discretion not to hear the case. See Sherwin-Williams Company v. Holmes



                                           -3-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21           Page 4 of 10 PageID 404



County, 343 F.3d 383, 387 (5th Cir. 2003). The court will assume, since the parties

do not dispute, that the claim is justiciable and the court has authority to grant

declaratory relief. The only issue is whether the court should nonetheless decline to

hear the case.

      The Fifth Circuit has identified seven nonexclusive factors to consider when

making this determination:

      (1) whether there is a pending state action in which all of the matters in

      controversy may be fully litigated;

      (2) whether the plaintiff filed suit in anticipation of a lawsuit filed by the

      defendant;

      (3) whether the plaintiff engaged in forum shopping in bringing the suit;

      (4) whether possible inequities in allowing the declaratory plaintiff to gain

      precedence in time or to change forums exist;

      (5) whether the federal court is a convenient forum for the parties and

      witnesses;

      (6) whether retaining the lawsuit would serve the purposes of judicial

      economy; and

      (7) whether the federal court is being called on to construe a state judicial

      decree involving the same parties and entered by the court before whom the

      parallel state suit between the same parties is pending.



                                            -4-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21           Page 5 of 10 PageID 405



Sherwin-Williams, 343 F.3d at 388 (quoting St. Paul Insurance Company v. Trejo, 39

F.3d 585, 590–91 (5th Cir.1994)). This list is nonexclusive, and a court may

consider other factors in deciding how to exercise its discretion to decide or dismiss a

declaratory judgment action. See id.

       These “Trejo” factors are directed towards three aspects common to all of the

federal circuits’ expressions of the factors given by the Supreme Court in Brillhart v.

Excess Insurance Company of America, 316 U.S. 491 (1942): federalism—“the proper

allocation of decision-making between state and federal courts”;

fairness—“distinguish[ing] between legitimate and improper reasons for forum

selection”; and efficiency—avoidance of “duplicative or piecemeal litigation where

possible.”2 Sherwin-Williams, 343 F.3d at 390–91. Specifically, the first and last Trejo

factors address federalism concerns; the second, third, and fourth factors address

fairness concerns; and the fifth and sixth factors address efficiency concerns. Id. at

391.

                                     A. Federalism

       Both parties correctly note that no state lawsuit is pending at this time.


       2
              The court mentions this as a reminder that the Trejo factors are not
meant as a simple checklist to be added up at the end. Treating them as such can
cause one to lose the forest for the trees. The factors are useful, though nonexclusive
(and thus nondispositive), guideposts for determining whether retaining jurisdiction
over the particular case serves the ultimate interests of federalism, fairness, and
efficiency. As will be detailed, Carpenter has convincingly shown that exercising
jurisdiction over this case serves none of the three interests.

                                           -5-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21             Page 6 of 10 PageID 406



Further, the court accepts that it is not being asked to interpret the turnover order or

any other state court order. That said, “the proper allocation of decision-making

between state and federal courts” is still implicated. See id. at 390–91, 394, 397. “In

sum, this dispute is not governed by federal law and there are no federal interests at

stake. The state law to be applied is well-settled. The state court is perfectly capable

of resolving this dispute in accordance with its own law.” Allstate Insurance Company

v. Seelye, 198 F.Supp.2d 629, 632 (W.D. Penn. 2002) (citing State Auto Insurance

Companies v. Summy, 234 F.3d 131, 136 (3rd Cir. 2000) (“When the state law is

firmly established, there would seem to be even less reason for the parties to resort to

the federal courts. Unusual circumstances may occasionally justify such action, but

declaratory judgments in such cases should be rare.”)). The court is wary of meddling

in a controversy that presents only state law issues. Further, while it is technically

accurate that there is no pending state action, it seems obvious that one is coming.

Carpenter confirms as much, “there is not currently a state court action . . ., though

one is anticipated.” Motion at 10. The court is thus inclined to conclude federalism

is better served by declining to exercise jurisdiction in this case.

                                       B. Fairness

       Again, it appears obvious that this case was brought in anticipation of

Carpenter’s Stowers action against Twin City. Thus, “this court must next determine

whether [Twin City] brought the suit for proper or improper reasons.” Capco



                                            -6-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21            Page 7 of 10 PageID 407



International, Inc. v. Haas Outdoors, Inc., No. 3:03–CV–2127-G, 2004 WL 792671, at

*4 (N.D. Tex. Apr. 9, 2004) (Fish, C.J.) (citing Sherwin-Williams, 343 F.3d at

397–99). “Improper reasons for bringing declaratory judgment actions include

‘subverting the real plaintiff’s advantage in state court.’” Id. at *4 n.4 (quoting

Travelers Insurance Company v. Louisiana Farm Bureau Federation, Inc., 996 F.2d 774,

777 (5th Cir. 1993)). “The courts properly decline relief if the declaratory-judgment

procedure, and the federal forum, is being used for ‘procedural fencing’ or ‘in a race

for res judicata.’ On the other hand, if the issuance of a declaratory judgment would

effectively settle the dispute and clarify the legal relations at issue, then it may be

granted.” Wright & Miller § 2759 (4th ed. April 2021 update). “[I]t is not one of

the purposes of the declaratory judgment acts to enable a prospective negligence

action defendant to obtain a declaration of non-liability.” Torch, Inc. v. LeBlanc, 947

F.2d 193, 196 n.2 (5th Cir. 1991) (citations omitted); see also Wright & Miller,

supra, § 2765 (“The courts also have held that it is not one of the purposes of the

declaratory judgments act to enable a prospective negligence action defendant to

obtain a declaration of nonliability . . . [other considerations should not] outweigh

the right of a personal-injury plaintiff to choose the forum and the time, if at all, to

assert a claim.”).

       The court concludes that Twin City filed this lawsuit for “improper reasons.”

It had many years to have a court declare whether its insureds were covered under



                                            -7-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21          Page 8 of 10 PageID 408



the policy. It chose to do so only after it was faced with a Stowers claim. Indeed, it

chose to do so just weeks after the turnover order was entered. One has to ask, why

now? Why in 2021, as opposed to any year since 2008, did Twin City decide it

needed a court to declare its obligations under the policy? The answer seems

obvious. Now faced with the prospect of a coercive Stowers lawsuit, Twin City wants

to pluck out one element of that claim and have a federal court examine that discrete

issue divorced from the whole Stowers action. This can only be described as

“procedural fencing” and a “race for res judicata.” Wright & Miller § 2759.

      Furthermore, there is no ongoing relationship between these parties that needs

clarification. Carpenter is not Twin City’s insured. Twin City owes no contractual

obligations to Carpenter (and for that matter, it no longer owes any contractual

obligations to its original insureds). Carpenter gets it right when he argues

“[w]ithout the Stowers negligence claim, there is no stand-alone coverage issue.”

Reply at 1. Twin City is using the peculiar doctrinal structure of a Stowers action in

an attempt to convert a common-law tort action into a coverage dispute. See Mid-

Continent Insurance Company v. Liberty Mutual Insurance Company, 236 S.W.3d 765,

776 (Tex. 2007) (“Stowers is the only common law tort duty in the context of third

party insurers responding to settlement demands.”) (emphasis added). The court is

disinclined to allow such maneuvering. Doing so would allow prospective tort

defendants to “‘subvert[] the real plaintiff’s advantage in state court.’” Capco, 2004



                                           -8-
  Case 3:21-cv-01077-G Document 22 Filed 07/26/21             Page 9 of 10 PageID 409



WL 792671, at *4. “Therefore, the three Trejo factors that address fairness—whether

the plaintiff filed suit in anticipation of a lawsuit filed by the defendant, whether the

plaintiff engaged in forum shopping, and whether possible inequities exist in allowing

the declaratory plaintiff to gain precedence in time or to change forums—all weigh

against . . .” exercising jurisdiction. Id. (citing Trejo, 39 F.3d at 590–91).

                                      C. Efficiency

       “[C]ourts look with disfavor on piecemeal litigation of the matters in

controversy and may refuse declaratory relief on those grounds.” Wright & Miller

§ 2759. The court would seriously risk piecemeal litigation should it allow this

declaratory judgment action to proceed. If the court were to find in Carpenter’s

favor, the rest of the Stowers claim would still need to be litigated. See Allied-General

Nuclear Services v. Commonwealth Edison Company, 675 F.2d 610, 611 (4th Cir. 1982)

(upholding the district court’s decision to dismiss because it might not settle the

entire controversy); Loyalty Conversion Systems Corporation v. American Airlines, Inc., No.

2:13–CV–655, 2014 WL 4352533, at *5 (E.D. Tex. Sep. 2, 2014) (citing Allied-

General) (“It is well settled that the declaratory remedy should not be invoked merely

to try issues or determine the validity of defenses in pending cases.”) (internal

citations omitted). Two lawsuits to adjudicate one cause of action is the definition of

piecemeal litigation. Given this possibility, the court concludes that the interests of

judicial economy are served by declining to exercise jurisdiction over this case.



                                            -9-
 Case 3:21-cv-01077-G Document 22 Filed 07/26/21            Page 10 of 10 PageID 410



                      D. Exercise of Jurisdiction Not Warranted

       All three interests, federalism, fairness, and efficiency, point towards dismissal.

In particular, the fairness factors resoundingly point in that direction. At bottom,

this is a common-law tort dispute that should be adjudicated as such rather than as

an insurance coverage dispute. Therefore, the court declines to exercise jurisdiction

over this case.

                                  III. CONCLUSION

       For the reasons set forth above, Carpenter’s Rule 12(b)(1) motion to dismiss is

GRANTED.

       SO ORDERED.

July 26, 2021




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                           -10-
